THREADGILL, Chief Judge.
Sandra K. Roadruck, the former wife, appeals a final amended order for modification of child support on the ground that it was entered without an evidentiary hearing. We agree with the wife’s argument that there is no competent substantial evidence to support the court’s ruling.
Although an evidentiary hearing was scheduled and attended on February 17, 1992, no evidence was taken. Both parties requested a continuance which the court granted. Nevertheless, on November 20, 1992, the court entered an amended order for child support, which is the subject of this appeal.
We therefore reverse and remand for an evidentiary hearing.
Reversed and remanded.
RYDER and WHATLEY, JJ., concur.